DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of US Application no. 16/055,471, now US Patent no. 10,881,772, filed 6 August 2017, which is a continuation of US Application no. 15/785,097, now US Patent no. 10,086,122, filed 16 October 2017, which is a continuation of US Application no. 15/221,456, now US Patent no. 9,801,988, filed 27 July 2016, which is a continuation of US Application no. 14/592,630, now US Patent no. 9,433,717, filed 8 January 2015, which is a continuation of US Application no. 14/261,817, now US Patent no. 8,961,388, filed 25 April 2014, which is a continuation of US Application no. 13/926,044, now US Patent no. 9,011,312, filed 25 June 2013, which is a division of US Application no. 13/241,831, now US Patent no. 8,506,471, filed 23 September 2011, which receives the benefit of priority from US Provisional Application no. 61/386,018, filed 24 September 2010.

Information Disclosure Statement
The information disclosure statement filed 31 March 2021 has been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites language that implies specific anatomical parts of the human body are required structure of the completed invention.  The language that the pump “in fluid communication with a left ventricle of a heart of a patient and an aorta of the patient” suggest that the left ventricle and aorta are claimed as necessary structure required to complete the picture of the invention.  It is suggested that the language be amended to recite that the pump is “ ‘adapted to’ be in fluid communication” to overcome this rejection.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 3, 11, 12, and 13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chardack (US Patent no. 4,957,504).
In regard to claims 1 and 11, Chardack describes an implantable blood pump in communication with a left ventricle and an aorta (Fig. 4).   A controller is incorporated therewith and associated with a heart beat sensing device (i.e., sensor to sense activity indicative of the heart) in order to control the rotational speed of the rotor of the pump such that the pump of Chardack is configured to operate in a continuous flow pump mode and switch to a pulsatile blood flow mode (i.e., artificial pulse mode) synchronized with the heart beat activity (abstract, col 2 lines 3-5, col 4 lines 37-39, 43-47 and 60-65).  
	In regard to claims 2 and 12, Chardack includes a rotor speed sensor 54 to sense the rotational speed of the rotor gauged as pump output as an input signal used with the heart beat signal to adapt pump speed (abstract, col 4 lines 50-59).  The speed of the rotor is considered indicative of pump operation and power consumption.
	In regard to claims 3 and 13, Chardack includes motion or pressure sensing devices that are capable of sensing contractions of the heart (col 4 lines 46 and 47).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-10 and 14-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chardack (US Patent no. 4,957,504) in view of Pasque (US Patent no. 5,290,227).
In regard to claims 4-10 and 14-20, the controller and sensors for heart beat and rotor speed in Chardack are considered structurally and functionally capable of performing and driving the pump according to various speeds as intended by the present invention.  Pasque is relied on to demonstrate that left ventricular assist devices such as in Chardack may be operated by adjusting blood pump speed according to the contraction state and relaxation state of the ventricle.  Pasque teaches that control of a pulsatile blood pump includes operating the blood pump at a first speed (e.g., a maximum speed) during ventricular systole (i.e., contraction), and reduces the speed (e.g., to a minimum speed) during ventricular diastole (i.e., relaxation) (col 18 lines 43-55).  The cyclic speed change in the rotor according to the ventricular cycle is accomplished by appropriate control circuitry such as the controller in Chardack and monitored by heart beat sensor also taught by Chardack.  The range of speeds and incremental reduction as in the present invention is considered to comprise optimization for improved performance.  Modification of Chardack to operate as in Pasque is considered to have been obvious to one of ordinary skill in the art at the time of the invention since 1. Chardack includes structure capable of operating in the manner as claimed and suggested by Pasque, and 2. To ensure that the pulsatile pump control is synchronized and properly coordinated with the heart beat cycle to ensure adequate augmentation or replacement of native heart pumping action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        18 August 2022